Exhibit 10.2
 
STOCKHOLDERS' AGREEMENT




DRAFTDAY GAMING GROUP, INC.
(a Delaware corporation)
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
STOCKHOLDERS' AGREEMENT
 
THIS STOCKHOLDERS' AGREEMENT (this "Agreement") is made as of September 8, 2015,
by and among (i) DraftDay Gaming Group, Inc. (hereinafter referred to as the
"Company"), a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware, and (ii) the holders of common stock
listed on Exhibit A (the "Common Holders").  The Common Holders are hereinafter
sometimes together referred to as the "Stockholders" and sometimes each
individually referred to as a "Stockholder".


WHEREAS, the Company has an authorized capital stock as more fully set forth in
that certain Certificate of Incorporation (the "Certificate"), consisting of
Fifty Million (50,000,000) shares of common stock, par value $0.01 (which Common
Stock is hereinafter sometimes referred to as the "Common Stock" or "Stock" and
shares of Common Stock are hereinafter referred to as "Common Shares" or
"Shares").


WHEREAS, the Stockholders are the legal and beneficial owners of all of the
issued and outstanding Common Shares, consisting of Twenty-Two Million Nine
Hundred Fifty Thousand (22,950,000) shares of Common Stock, set forth on Exhibit
A.


WHEREAS, the parties hereto believe that it is in the best interests of the
Company and of the Stockholders to make provision for the management of the
Company and future dispositions of shares of Stock and certain other matters;
and


WHEREAS, the parties hereto desire to set forth in writing their understandings
and agreements.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
hereinafter set forth, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, hereby agree as follows:


Article I
Restrictions on Stock


1.01.  Scope of Agreement.  This Agreement shall apply to all Shares of Stock,
now or hereafter issued by the Company and owned by any present or future
Stockholder, whether voluntary, involuntary, or by operation of law, whether
resulting from death, bankruptcy, insolvency, or otherwise.


1.02.  Restrictions on Transfer by Stockholder.  Except as otherwise provided in
this Agreement or as agreed upon by the prior written consent of the Viggle
Stockholder and one of the Sportech Stockholder or the MGT Stockholder (each as
defined in Exhibit A), no Stockholder shall or may sell, exchange, deliver or
assign, dispose of, bequeath or gift, pledge, mortgage, hypothecate or otherwise
encumber, transfer, or permit to be transferred, whether voluntarily,
involuntarily, or by operation of law (including, without limitation, the laws
of bankruptcy, insolvency, intestacy, descent, and distribution and succession),
all or any of the Shares now owned or hereafter acquired by such
Stockholder.  Any transfer or attempted transfer of Shares in violation of this
Section 1.02 shall, to the fullest extent permitted by law, be null and void ab
initio, and the Company shall not, and shall instruct its transfer agent and
other third parties not to, record or recognize any such purported transaction
on the stock register of the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
1.03.  Agreement Binding upon Transferees.  In the event that, at any time or
from time to time, any Shares are transferred to any party, other than the
Company or other Stockholders, pursuant to any provision hereof, the transferee
shall take such Shares pursuant to all provisions, conditions, and covenants of
this Agreement, and, as a condition precedent to the transfer of such Shares,
the transferee shall agree, for and on behalf of himself or itself, his or its
legal representatives, and his or its transferees and assigns, in writing by the
execution of a joinder agreement in the form of Exhibit B to be bound by all
provisions of this Agreement as a party hereto and in the capacity of a
Stockholder, and the parties hereto shall amend Exhibit A to reflect such
party's Share ownership.  In the event that there shall be any transfer to any
person or entity pursuant to any provision of this Agreement and in compliance
with the provisions of this Section 1.03, all references herein to the
Stockholders or to any Stockholder shall thereafter be deemed to include such
transferee.


1.04.  Stock Transfer Record.  The Company shall keep a stock transfer book in
which shall be recorded the name and address of each Stockholder.  No transfer
or issuance of any shares of Stock shall be effective or valid unless and until
recorded in the stock transfer book.  The Company agrees not to record any
transfer or issuance of shares of Stock in the stock transfer book unless the
transfer or issuance is in strict compliance with all provisions of this
Agreement.  Each Stockholder agrees that, in the event he desires to make a
transfer within the provisions hereof, he shall furnish to the Company such
evidence of his compliance with this Agreement as may be reasonably required by
the Board of Directors of, or counsel for, the Company.


1.05.  Endorsement on Stock Certificates.  Each certificate representing shares
of Stock of the Company now or hereafter held by any Stockholder shall bear any
legend or legends required by applicable securities laws and, in addition
thereto, shall bear a statement in substantially the following form:


The voluntary or involuntary encumbering, transfer, or other disposition
(including without limitation, any disposition pursuant to the laws of
bankruptcy, intestacy, descent and distribution or succession) of the shares of
stock evidenced by the within Certificate is restricted under the terms of a
Stockholders' Agreement, dated as of September 8, 2015, by and among the Company
and its Stockholders, a copy of which Agreement is on file at the principal
office of the Company.  Upon written request of any such Stockholder of the
Company, the Company shall furnish, without charge to such Stockholder, a copy
of such Agreement.  The holder of this certificate, by acceptance of this
certificate, agrees to be bound by all of the provisions of such Stockholders'
Agreement.


1.06.  Agreements by the Company.  The Company agrees, for and on behalf of
itself and its successors and assigns, that:
 
 
2

--------------------------------------------------------------------------------

 
 
A.  
It shall not issue, transfer, or reissue any shares of Stock in violation of the
provisions of this Agreement.



B.  
All certificates representing shares of Stock issued by the Company and held by
a Stockholder shall bear an endorsement in substantially the form specified in
Section 1.05 hereof.



1.07.  Specific Performance.  The parties agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
the terms hereof and that the parties shall be entitled to seek specific
performance of the terms hereof (including the provisions herein restricting
transfer of the Shares), in addition to any other remedy to which they are
entitled at law or in equity, without any requirement to post or provide any
bond or other security in connection therewith to prevent breaches of this
Agreement by any Party hereto, and to enforce specifically the terms and
provisions hereof against any party in any court having jurisdiction.


Article II
Board of Directors


2.01.  Board of Directors.  The bylaws of the Company shall provide that the
Board shall consist of three directors:  Robert F.X. Sillerman, who shall be
appointed the Chairman of the Board of Directors, one other director designated
by the Viggle Stockholder and one director designated by the Sportech
Shareholder.  The Company shall take all actions necessary to provide that the
initial Viggle designees (including Mr. Sillerman) and the initial Sportech
designee are nominated for reelection to the Board at the next annual
meeting.  The Viggle Stockholder shall have the right to designate any
replacement for Mr. Sillerman (or his successor(s)) or the other Viggle designee
upon the death, resignation, retirement, removal or disqualification from office
of Mr. Sillerman (or his successor(s)) or any other Viggle designee, as the case
may be, and any replacement for Mr. Sillerman or any of his successors who are
duly designated in accordance with this sentence shall be appointed Chairman of
the Board.  The Sportech Stockholder shall have the right to designate any
replacement for the Sportech designee upon the death, resignation, retirement,
removal or disqualification from office of any Sportech designee.


2.02.  Maintaining Composition of the Board.  The Stockholders covenant and
agree that they shall at all times and from time to time vote their Shares and
any Shares over which they have voting control and, if applicable, vote as a
director of the Company, to provide that the Board of Directors of the Company
shall at all times consist of three (3) directors, two of whom will be appointed
by the Viggle Stockholder and one of whom will be appointed by the Sportech
Stockholder.


 
2.02.  Failure to Designate a Board Member.  If either the Viggle Stockholder or
the Sportech Stockholder fail to exercise its right to designate a director or a
replacement director, then the director designated by it and then serving shall
be reelected if still eligible to serve as provided herein.
 
2.03.  Removal of Board Members.  Each Stockholder also agrees to vote, or cause
to be voted, all Shares owned by such Stockholder, or over which such
Stockholder has voting control, from time to time and at all times, in whatever
manner as shall be necessary to ensure that:
 
 
3

--------------------------------------------------------------------------------

 
 
(a) no director elected pursuant to Section 2.01 of this Agreement may be
removed from office unless such removal is directed or approved by the
Stockholders entitled under Section 2.01 to designate that director.  The
Stockholder entitled to designate a director may also remove at will and replace
that director; and
 
(b) upon the request of any party or parties entitled to designate a director as
provided in Section 2.01 to remove such director, such director shall be
removed.
 
All Stockholders agree to execute any written consents required to perform the
obligations of this Agreement, and the Company agrees at the request of any
party entitled to designate directors to call a special meeting of stockholders
for the purpose of electing or replacing directors.
 
2.04.  No Liability for Election of Recommended Directors.  No Stockholder, nor
any Affiliate of any Stockholder, shall have any liability as a result of
designating a person for election as a director for any act or omission by such
designated person in his or her capacity as a director of the Company, nor shall
any Stockholder have any liability as a result of voting for any such designee
in accordance with the provisions of this Agreement.
 
2.05.  Certificate of Incorporation and Bylaws.  The Company and each
Stockholder shall take or cause to be taken all lawful action necessary to
ensure at all times that the certificate of incorporation and bylaws of the
Company are not inconsistent with the provisions of this Agreement.
 
Article III
Rights of First Refusal


3.01.  Definitions.  The following terms shall have the following meanings
whenever used in this Agreement:


A.  
"Bona Fide Offer" shall mean a legally enforceable offer in writing, made and
signed by an offeror who is not an Affiliate of the Offering Stockholder (as
defined in Section 3.01.C. hereof) to purchase Shares of the Offering
Stockholder, as hereinafter defined, and who is a person or persons or entity or
entities financially capable of carrying out the terms of such Bona Fide Offer.



B.  
"Offering Stockholder Notice" shall mean written notice sent by the Offering
Stockholder to the Other Stockholders (as defined hereinafter) stating that it
has received a Bona Fide offer, containing a true and complete copy of the Bona
Fide Offer and specifying (i) the number of Offered Shares to be sold by the
Offering Stockholder; (ii) the per share purchase price and all terms and
conditions of the Bona Fide Offer, including a description of any non-cash
consideration in sufficient detail to permit the valuation thereof; (iii) the
name(s), address(es) of the offeror or offerors; and (iv) the proposed date,
time and location of the closing of the transfer of the Offered Shares (as
defined herein), which shall be not less than sixty (60) calendar days from the
date of the Offering Stockholder Notice.  Any notice that does not contain all
such requisite information shall not be considered an "Offering Stockholder
Notice" for the purposes of Section 3.02 hereof.

 
 
4

--------------------------------------------------------------------------------

 
 
C.  
"Affiliate," as it relates to any person or entity, shall mean any parent,
spouse, brother, or sister, or natural or adopted lineal descendant or spouse of
such descendant of such person (any such person hereinafter in this Agreement
being referred to as a "Relative"), and any proprietorship, corporation,
partnership, trust, limited liability company, or other entity in which such
person, entity, or Relative may have an equity interest or in which such person,
entity, or Relative is a proprietor, partner, officer, director, employee,
consultant, independent, manager, contractor, coventurer, employer, agent,
representative, settlor, or beneficiary.



3.02.  Right of First Refusal and Receipt of Bona Fide Offer.  Subject to the
terms and conditions specified in this Section 3.02, each Stockholder shall have
a right of first refusal if any other Stockholder receives a Bona Fide Offer
(such other Stockholder, the "Offering Stockholder") to purchase all but not
less than all of such Stockholder's Shares (the "Offered Shares") that the
Offering Stockholder desires to accept.  Each time the Offering Stockholder
receives a Bona Fide Offer, the Offering Stockholder shall first make an
offering of the Offered Shares to the other Stockholders in accordance with the
following provisions of this Section 3.02 prior to transferring such Offered
Shares to the party making the Bona Fide Offer (other than transfers that are
permitted by Section 1.02 or Articles VII or VIII.)  The Offering Stockholder
shall, within five (5) Business Days of receipt of the Bona Fide Offer, send an
Offering Stockholder Notice to the Company and to the other Stockholders
(hereinafter in this Article III referred to as the "Other Stockholders"), which
Offering Stockholder Notice shall constitute the Offering Stockholder's offer to
sell the Offering Stockholder's Shares to the Other Stockholders at the same
price and upon the same terms and conditions as are contained in the Bona Fide
Offer and which offer shall be irrevocable until the end of the ROFR Notice
Period (as defined hereinafter).


3.03.  Procedure.  For a period of ten (10) calendar days from its receipt of
the Offering Stockholder Notice, the Other Stockholders shall have the right to
purchase all (but not less than all) of the Offered Shares by delivering a
written notice (a "ROFR Offer Notice") to the Offering Stockholder stating an
offer to purchase such Offered Shares on the terms specified in the Offering
Stockholder Notice.  Each Stockholder that does not deliver a ROFR Offer Notice
during the ROFR Notice Period shall be deemed to have waived all of such
Stockholder's rights to purchase the Offered Shares under this Article III.  If
the Other Stockholders shall not, individually or together, purchase (for
reasons other than the Offering Stockholder's default hereunder), within the
prescribed time periods, all of the Offered Shares, the Offering Stockholder
shall have the right to accept the Bona Fide Offer in whole, but not in part,
and to sell such Offered Shares, subject to all of the provisions and
restrictions of this Agreement, including, without limitation, the co-sale
rights set forth in Article VII with respect to those Stockholders who have not
delivered ROFR Offer Notices, but only in strict accordance with all of the
provisions of the Bona Fide Offer and only if the sale is fully consummated
within one hundred twenty (120) calendar days after the mailing of the Offering
Stockholder Notice pursuant to Section 3.02 hereof; provided, that any
Stockholder who delivers a ROFR Offer Notice shall be deemed to have waived any
rights that such Stockholder may have pursuant to Article VII.  In the event
that the sale is not fully consummated within one hundred twenty (120) calendar
days after the mailing of the Offering Stockholder Notice pursuant to Section
3.02 hereof, the provisions of this Article III must again be complied with by
the Offering Stockholder before the Offering Stockholder may sell the Offered
Shares pursuant to this Article III.  Each Stockholder shall take all actions as
may be reasonably necessary to consummate the sale contemplated by Section 3.03,
including, without limitation, entering into agreements and delivering
certificates and instruments and consents as may be deemed necessary or
appropriate.  At the closing of any sale and purchase pursuant to this Section
3.01, the Offering Stockholder shall deliver to the purchasing Stockholder(s)
certificate or certificates representing the Offered Shares to be sold (if any)
accompanied by stock powers with signatures guaranteed and all necessary stock
transfer taxes paid and stamps affixed, if necessary, against receipt of the
purchase price therefor from such purchasing Stockholder(s) by certified or
official bank check or by wire transfer of immediately available funds.
 
 
5

--------------------------------------------------------------------------------

 
 
3.04.  Exempted Transfers.  Notwithstanding the foregoing, the right of first
refusal shall not apply to any transaction or related series of transactions
that would terminate or upon completion would terminate this Agreement pursuant
to Section 12.09.


Article IV
Rights to Future Stock Issuances


4.01.  Right of First Offer.  Subject to the terms and conditions of this
Section 4.01 and applicable securities laws, if the Company proposes to offer or
sell any new shares other than Excluded Securities, the Company shall first
offer such new shares to each Stockholder.  "Excluded Securities" means shares
of the Company issued in connection with (a) a grant to any existing or
prospective consultants, employees, officers or directors pursuant to any stock
option, employee stock purchase or similar equity-based plans or other
compensation agreement; (b) the conversion or exchange of any securities of the
Company into shares of Common Stock or the exercise of any options, warrants or
other rights to acquire such shares, (c) any acquisition by the Company of the
stock, assets, properties or business of any person; (d) any merger,
consolidation or other business combination involving the Company, (e) the
commencement of any transaction or related transactions involving a Change of
Control, (f) a stock split, stock dividend or any similar recapitalization or
(g) any issuance of warrants or other similar rights to purchase any equity
securities of the Company to lenders or other investors (excluding the
Stockholders) in any arms’ length transaction providing debt financing to the
Company or any of its Subsidiaries.


(a) Within five (5) Business Days following any meeting of the Board at which
any issuance or sale of new Company's shares (other than Excluded Securities) is
approved, the Company shall give written notice (the "Offer Notice") to each
Stockholder, stating (i) its bona fide intention to offer such new shares; (ii)
the number of such new shares to be offered; (iii) the proposed per share
purchase price and terms, if any, upon which it proposes to offer such new
shares; and (iv) the proposed issuance date of such shares.
 
(b) By written notification to the Company within ten (10) calendar days after
the Offer Notice is given, each Stockholder may elect irrevocably to purchase or
otherwise acquire, at the price and on the terms specified in the Offer Notice,
up to that portion of such new shares which equals the proportion that the Stock
then held by such Stockholder bears to the total Stock of the Company issued and
held.  At the expiration of such ten (10) calendar day period, the Company shall
promptly notify each Stockholder that elects to purchase or acquire all the
shares available to it (each, a "Fully Exercising Stockholder") or of any other
Stockholder's failure to do likewise.  During the ten (10) calendar day period
commencing after the Company has given such notice, each Fully Exercising
Stockholder may, by giving notice to the Company, elect to purchase or acquire,
in addition to the number of shares specified above, up to that portion of the
new shares for which Stockholders were entitled to subscribe but that were not
subscribed for by the Stockholders which is equal to the proportion that the
Stock issued and held, by such Fully Exercising Stockholder bears to the Stock
issued and held, by all Fully Exercising Stockholders who wish to purchase such
unsubscribed shares.The closing of any sale pursuant to this Section 4.01(b)
shall occur within the later of ninety (90) calendar days of the date that the
Offer Notice is given and the date of initial sale of new shares pursuant
to Section 4.01(c).
 
 
6

--------------------------------------------------------------------------------

 
 
(c) If all new shares referred to in the Offer Notice are not elected to be
purchased or acquired as provided in Section 4.01(b), no later than five (5)
Business Days following the expiration of the ten (10) day period provided in
Section 4.01(b), the Company may, during the ninety (90) day period following
the expiration of the periods provided in Section 4.01(b), offer and sell the
remaining unsubscribed portion of such new shares to any person or persons at a
price not less than, and upon terms no more favorable to the offeree than, those
specified in the Offer Notice.  If the Company does not enter into an agreement
for the sale of the new shares within such period, or if such agreement is not
consummated within forty-five (45) calendar days of the execution thereof, the
right provided hereunder shall be deemed to be revived and such new shares shall
not be offered unless first reoffered to the Stockholders in accordance with
this Section 4.01.
 
(d) The right of first offer in this Section 4.01 shall not be applicable to (i)
new shares issued to employees, directors, officers, consultants or vendors of
the Company; (ii) shares of Stock issued in a public offering; or (iii) the
issuance of shares in connection with a Change of Control as defined in Section
8.01.
 
(e) The right of first offer set forth in this Section 4.01 shall terminate with
respect to any Stockholder who fails to purchase, in any transaction subject to
this Section 4.01 that closes, all of such Stockholder's pro rata amount of the
new shares allocated (or, if less than such Stockholder's pro rata amount is
offered by the Company, such lesser amount so offered) to such Stockholder
pursuant to this Section 4.01.  Following any such termination, such Stockholder
shall no longer be deemed a "Stockholder" for any purpose of this Section 4.01.
 


Article V
Reserved


 
Article VI
Purchase of Stock Upon Triggering Events


6.01.  Repurchase Right of Key Employee Stock.  The Company shall have the right
to repurchase any and all Shares held by any employee who is terminated for
Cause or who, within four (4) years from the date this Agreement was first
executed, leaves the Company; provided, that only seventy-five percent (75%) of
any Shares held by an employee are subject to this repurchase option and on the
later of (i) the first day of the first full month following the date this
Agreement was finally executed; or (ii) the first day of the first full month of
the employee's date of hire (such date, the "Base Date") two and one-half
percent (2.5%) of any and all Shares held by such employee will be released from
this repurchase option and on the first day of each month after the Base Date
two and one-half percent (2.5%) of such employee's shares will be released from
this repurchase option.  "Cause" shall mean any of the following:
 
 
7

--------------------------------------------------------------------------------

 


A.
The material breach of any material term of his employment agreement;



B.
The repeated, deliberate or intentional failure, refusal, or the habitual
neglect of the employee to substantially perform his duties;



C.
Acts constituting gross negligence in the performance of his duties or any cause
based on criminal misconduct; or



D.
An act of dishonesty by the employee intended to result in gain or personal
enrichment of the employee at the Company's expense.



Article VII
Co-Sale Rights


7.01.  Sales by Stockholder.


A.  
If any Stockholder is permitted under the terms of this Agreement to sell or
transfer Shares and proposes to sell or transfer all or a portion of its Shares
and neither the Company nor the other Stockholders have exercised their right of
first refusal under Article III, then such Stockholder shall promptly give
written notice (the "Notice") to the other Stockholders (the "Non-Selling
Stockholders") at least thirty (30) calendar days prior to the closing of such
sale or transfer.  The Notice shall contain the same information as the Offering
Stockholder Notice.



B.  
The Non-Selling Stockholders shall have the right, exercisable upon written
notice to such selling Stockholder within ten (10) calendar days after receipt
of the Notice, to participate in such sale of Stock on the same terms and
conditions as the selling Stockholder.  To the extent one or more of the Other
Stockholders (a "Participant") exercise such right of participation in
accordance with the terms and conditions set forth below, the number of Shares
that the selling Stockholder may sell in the transaction shall be
correspondingly reduced.



C.  
Each Participant may sell all or any part of that number of Shares equal to the
product obtained by multiplying (i) the aggregate number of Shares covered by
the Notice by (ii) a fraction the numerator of which is the number of Shares
owned by the Participant at the time of the sale or transfer and the denominator
of which is the total number of Shares owned by all Participants and the selling
Stockholder at the time of the sale or transfer.



D.  
Each Participant shall effect its participation in the sale by promptly
delivering to the selling Stockholder for transfer to the prospective purchaser
one or more certificates, properly endorsed for transfer, which represent the
type and number of Shares such Participant elects to sell.

 
 
8

--------------------------------------------------------------------------------

 
 
E.  
The stock certificate or certificates that the Participant delivers to the
selling Stockholder pursuant to Section 7.01.D. shall be transferred to the
prospective purchaser in consummation of the sale of the Shares pursuant to the
terms and conditions specified in the Notice, and the selling Stockholder shall
concurrently therewith remit to such Participant that portion of the sale
proceeds to which such Participant is entitled by reason of its participation in
such sale.  To the extent that any prospective purchaser or purchasers prohibits
such assignment or otherwise refuses to purchase shares or other securities from
a Participant exercising its rights of co-sale hereunder, the selling
Stockholder shall not sell to such prospective purchaser or purchasers any
Shares unless and until, simultaneously with such sale, the selling Stockholder
shall purchase such shares or other securities from such Participant at the same
purchase price and subject to the same other terms and conditions; provided,
however, that the form of consideration to be received by the Participant in
connection with the proposed sale may be different from that received by the
Participant.



F.  
The terms and conditions of any transfer in accordance with Article VII will be
memorialized in, and governed by, a written purchase and sale agreement with the
prospective purchaser (the "Purchase and Sale Agreement") with customary terms
and provisions for such a transaction, and the Participants and the selling
Stockholder further covenant and agree to enter into such Purchase and Sale
Agreement as a condition precedent to any sale or other transfer in accordance
with Article VII and to bear or contribute pro rata to the fees, costs and
disbursements of such transaction, including, without limitation, fees of
counsel to the Participant and selling Stockholder and any escrow required under
the Purchase and Sale Agreement, subject to Section 7.01.G.



Subject to Section 7.01.D., the aggregate Shares to be sold and consideration
payable to the Participants and the selling Stockholder shall be determined and
allocated based on the number of shares of Stock sold to the Prospective
Transferee by each Participant and the selling Stockholder as provided in
Section 7.01.C.


Article VIII
Drag-Along Right


8.01.  Definitions.  A "Change of Control" shall mean, in one or a series of
related transactions, (i) a sale or all or substantially all of the assets or
Shares of the Company; (ii) a sale resulting in more than fifty percent (50%) of
the Shares of the Company; or (iii) a merger of the Company with or into another
company.
 
8.02.  Actions to be Taken.  In the event that the Viggle Stockholder (in this
case, the "Electing Holder") requests, in writing, approval of a Change of
Control transaction, and such Change of Control transaction is approved by
Stockholders holding at least seventy percent of all Common Stock (which
approving Stockholders may include the Viggle Stockholder), the Company and each
Stockholder hereby agree:
 
 
9

--------------------------------------------------------------------------------

 
 
A.
if such transaction requires Stockholder approval, with respect to all Shares
that such Stockholder owns or over which such Stockholder otherwise exercises
voting power, to vote (in person, by proxy or by action by written consent, as
applicable) all Shares in favor of such Change of Control transaction (together
with any related amendment to the Company's certificate of incorporation
required to implement such Change of Control) and to vote in opposition to any
and all other proposals that could delay or impair the ability of the Company to
consummate such Change of Control;

 
B.
to sell the same proportion of shares of capital stock of the Company
beneficially held by such Stockholder as is being sold by the Electing Holder to
the Person to whom the Electing Holder proposes to sell its Shares, and on the
same terms and conditions (including price) as the Electing Holder;

 
C.
to execute and deliver all related documentation and take such other action in
support of the Change of Control as shall reasonably be requested by the Company
or the Electing Holder in order to carry out the terms and provision of this
Section 8.02, including without limitation executing and delivering instruments
of conveyance and transfer, and any purchase agreement, merger agreement,
indemnity agreement, escrow agreement, consent, waiver, governmental filing,
share certificates duly endorsed for transfer (free and clear of impermissible
liens, claims and encumbrances) and any similar or related documents;

 
D.
not to deposit, except as provided in this Agreement, any Shares of the Company
owned by such party in a voting trust or subject any Shares to any arrangement
or agreement with respect to the voting of such Shares, unless specifically
requested to do so by the acquiror in connection with the Change of Control;

 
E.
to refrain from exercising any dissenters' rights or rights of appraisal under
applicable law at any time with respect to such Change of Control;

 
F.
if the consideration to be paid in exchange for the Shares pursuant to this
Section 8 includes any securities and due receipt thereof by any Stockholder
would require under applicable law (x) the registration or qualification of such
securities or of any person as a broker or dealer or agent with respect to such
securities; or (y) the provision to any Stockholder of any information other
than such information as a prudent issuer would generally furnish in an offering
made solely to "accredited investors" as defined in Regulation D promulgated
under the Securities Act of 1933, as amended, the Company may cause to be paid
to any such Stockholder in lieu thereof, against surrender of the Shares which
would have otherwise been sold by such Stockholder, an amount in cash equal to
the fair value (as determined in good faith by the Company) of the securities
which such Stockholder would otherwise receive as of the date of the issuance of
such securities in exchange for the Shares; and

 
G.
in the event that the Electing Holder, in connection with such Change of
Control, appoints a stockholder representative (the "Stockholder
Representative") with respect to matters affecting the Stockholders under the
applicable definitive transaction agreements following consummation of such
Change of Control, (x) to consent to (i) the appointment of such Stockholder
Representative, (ii) the establishment of any applicable escrow, expense or
similar fund in connection with any indemnification or similar obligations, and
(iii) the payment of such Stockholder's pro rata portion (from the applicable
escrow or expense fund or otherwise) of any and all reasonable fees and expenses
to such Stockholder Representative in connection with such Stockholder
Representative's services and duties in connection with such Change of Control
and its related service as the representative of the Stockholders; and (y) not
to assert any claim or commence any suit against the Stockholder Representative
or any other Stockholder  with respect to any action or inaction taken or failed
to be taken by the Stockholder Representative in connection with its service as
the Stockholder Representative, absent fraud or willful misconduct;.

 
 
10

--------------------------------------------------------------------------------

 
 
8.03.  Exceptions.  Notwithstanding the foregoing, a Stockholder will not be
required to comply with Section 8.02 above in connection with any proposed
Change of Control (the "Proposed Sale") unless:
 
A.
any representations and warranties to be made by such Stockholder in connection
with the Proposed Sale are limited to representations and warranties related to
authority, ownership and the ability to convey title to such Shares, including
but not limited to representations and warranties that (i) the Stockholder holds
all right, title and interest in and to the Shares such Stockholder purports to
hold, free and clear of all liens and encumbrances; (ii) the obligations of the
Stockholder in connection with the transaction have been duly authorized, if
applicable; (iii) the documents to be entered into by the Stockholder have been
duly executed by the Stockholder and delivered to the acquirer and are
enforceable against the Stockholder in accordance with their respective terms;
and (iv) neither the execution and delivery of documents to be entered into in
connection with the transaction, nor the performance of the Stockholder's
obligations thereunder, will cause a breach or violation of the terms of any
agreement, law or judgment, order or decree of any court or governmental agency;

 
B.
the Stockholder shall not be liable for the inaccuracy of any representation or
warranty made by any other Person in connection with the Proposed Sale, other
than the Company (except to the extent that funds may be paid out of an escrow
established to cover breach of representations, warranties and covenants of the
Company as well as breach by any stockholder of any of identical
representations, warranties and covenants provided by all stockholders);

 
C.
the liability for indemnification, if any, of such Stockholder in the Proposed
Sale and for the inaccuracy of any representations and warranties made by the
Company or its Stockholders in connection with such Proposed Sale, is several
and not joint with any other Person (except to the extent that funds may be paid
out of an escrow established to cover breach of representations, warranties and
covenants of the Company as well as breach by any stockholder of any of
identical representations, warranties and covenants provided by all
stockholders), and is pro rata in proportion to, and does not exceed, the amount
of consideration paid to such Stockholder in connection with such Proposed
Sale; and

 
D.
liability shall be limited to such Stockholder's applicable share
(determined  based on the respective proceeds payable to each Stockholder in
connection with such Proposed Sale) of a negotiated aggregate indemnification
amount that applies equally to all Stockholders but that in no event exceeds the
amount of consideration otherwise payable to such Stockholder in connection with
such Proposed Sale, except with respect to claims related to fraud by such
Stockholder, the liability for which need not be limited as to such Stockholder.

 
 
 
11

--------------------------------------------------------------------------------

 
 
Article IX
General Provisions re:  Purchases


9.01.  Delivery of Stock and Documents.  Upon the closing of any purchase of any
shares of Stock pursuant to this Agreement, the seller shall deliver to the
purchaser the following:  The certificate or certificates representing the
shares of Stock being sold, duly endorsed for transfer and bearing such
documentary stamps, if any, as are necessary, and such assignments, certificates
of authority, tax releases, consents to transfer, instruments, and evidences of
title of the seller and of his compliance with this Agreement as may be
reasonably required by the purchaser or by counsel for the purchaser.


9.02.  Remedy for Failure to Transfer Shares.  In the event that a Stockholder
shall be required to sell his shares of Stock pursuant to any provision hereof,
and in the further event that the Stockholder is unable to, or for any reason
does not, deliver the certificate or certificates evidencing the shares to the
person who, or entity which, is or desires to purchase the shares, in accordance
with the applicable provisions of this Agreement, the purchaser of the shares
may deposit the purchase price for the shares, by good check, promissory note or
both, as the case may be under the applicable provisions of this Agreement, with
any bank doing business within fifty (50) miles of the Company's principal
office, or with the Company's certified public accountants, as agent or trustee,
or in escrow, for the Stockholder, to be held by the bank or accountant until
withdrawn by the Stockholder.  Upon the deposit by the purchaser of the purchase
price for the shares and upon notice to the Stockholder who was required to
sell, the shares of Stock of such Stockholder to be sold pursuant to the
applicable provisions of this Agreement shall at such time be deemed to have
been sold, assigned, transferred, and conveyed to the purchaser, the Stockholder
shall have no further rights thereto, and the Company shall record the transfer
in its stock transfer book.


9.03.  Restrictions on Sales of the Company.  No Stockholder shall be a party to
any Change of Control unless (i) all holders of Stock are allowed to participate
in such transaction; and (ii) the consideration received pursuant to such
transaction is allocated among the parties thereto in the manner specified in
the Certificate as if such transaction were a Change of Control.


Article X
Appraisal


10.01.  Procedure for Appraisal.  For purposes of this Agreement, whenever it is
necessary to compute the appraised value of Shares, the appraised value of the
Shares shall be determined as follows:  If the selling Stockholder (or, if
applicable, his executors or administrators or personal or legal
representatives) and the Company (and/or, if applicable, the purchasing
Stockholders) are able to reach mutual agreement as to appraised value, the
agreed appraised value shall govern.  If mutual agreement cannot be reached, the
selling Stockholder (or, if applicable, his executors or administrators or
personal or legal representatives) shall promptly but no later than thirty (30)
calendar days after any event triggering a purchase of shares of Stock pursuant
to this Agreement and the Company (and/or, if applicable, the purchasing
Stockholder) shall promptly but no later than thirty (30) calendar days after
any event triggering a purchase of shares of Stock pursuant to this Agreement
each will appoint an appraiser to find an appraised value for the selling
Stockholder's shares of Stock as of the date specified in the appropriate
provision of this Agreement.  Any party hereto appointing an appraiser shall
furnish the other parties hereto with written notice of the name, address, and
telephone number of the appraiser.  The failure of any party entitled to appoint
an appraiser to make an appointment within the thirty (30) calendar day period
shall constitute a waiver of the party's right to appoint in appraiser, and the
determination of the other party's appraiser shall be deemed to be the
"appraised value" for the shares of Stock, notwithstanding any other provision
of this Article X.  If the two (2) appraisers agree upon the value of the shares
of Stock, they shall jointly render a single written report of their opinion
thereon.  If the two (2) appraisers cannot agree upon the value of the shares of
Stock, they shall each render a separate written report within sixty (60)
calendar days after their respective appointment and appoint a third appraiser,
who shall appraise the shares of Stock and shall render a written report of its
opinion thereon.  If the two appraisers cannot, within the thirty (30) calendar
day period, agree on the appointment of a third appraiser, the accountant for
the Company and accountant for the selling Stockholder shall confer upon and
appoint the third appraiser.
 
 
12

--------------------------------------------------------------------------------

 
 
The agreed value or the value contained in the joint written report or written
report of the third appraiser, as the case may be, shall constitute the
"appraised value" of the shares of Stock.


10.02.  Assumptions.  Any appraiser making any appraisal pursuant to this
Article X shall assume an all-cash sale with respect to the shares of Stock to
be sold and shall assume that the restrictions on transfer specified in this
Agreement and any applicable federal or state securities law restrictions on
transfer are not applicable to the shares of Stock.  In determining appraised
value for any sale of shares pursuant to this Agreement, none of the appraisers
shall consider the effect, to the business or business prospects of the Company,
of the death of a Stockholder or the termination of employment of a Stockholder
for any other reason.  Furthermore, none of the appraisers shall consider the
life insurance proceeds, if any, received by the Company in valuing any share of
Stock, and there shall be no "control premiums" or "minority ownership
discounts" in valuing any shares of Stock.  All appraisers appointed shall be
provided:  with all available financial statements of the Company; information
as to its current financial condition; information as to its future plans and
prospects; information as to its technology, know-how and competitive position;
any other information reasonably necessary to make the appraisal; and shall have
full access to all books and records of the Company.


10.03.  Qualifications.  All appraisers appointed shall be qualified by
experience in the industry or industries in which the Company does business and
by their ability to appraise such shares of Stock.


Article XI
Compliance with Laws


11.01 .  Compliance with Laws.  Each Stockholder specifically acknowledges that
the the Company may be subject to certain licensing and regulatory requirements
of various jurisdictions.  Each Stockholder shall cooperate fully with the
Company in satisfying any such licensing and regulatory requirements.
 
 
13

--------------------------------------------------------------------------------

 
 
11.02 .  Responsibility of Stockholders.  Each Shareholder shall be responsible
for procuring and maintaining any and all licenses, permits, and/or approvals as
may be required of such Shareholder under applicable law at their own cost and
expense.
 
Article XII
General


12.01.  Notices.  Any and all notices, requests, or other communications
hereunder provided for herein shall be given in writing and sent by hand
delivery, by registered or certified mail, return receipt requested, with
first-class postage prepaid or by a nationally recognized express mail courier
which provides verification of delivery; and such notices shall be addressed:
(i) if to the Company, to the principal office of the Company; and (ii) if to a
Stockholder, to the address of the Stockholder as reflected in the stock records
of the Company, unless notice of a change of address is furnished to all parties
in the manner provided in this Section 12.01.  Any notice that is required to be
made within a stated period of time shall be considered timely if delivered or
mailed before midnight of the last day of such period.


12.02.  Invalid or Unenforceable Provisions.  The invalidity or unenforceability
of any particular provision of this Agreement shall not affect the other
provisions hereof, and this Agreement shall be construed in all respects as if
such invalid or unenforceable provision were omitted provided such remaining
provisions continue to confer all of the material benefits to all parties to
this Agreement that are intended to be conferred to them hereunder.


12.03.  Benefit and Burden.  This Agreement shall inure to the benefit of, and
shall be binding upon, the parties hereto and their legatees, distributees,
estates, executors, administrators, personal representatives, successors and
assigns, and other legal representatives.


12.04.  Gender.  The use of any gender herein shall be deemed to be or include
the other genders and the use of the singular herein shall be deemed to be or
include the plural, and visa versa, wherever appropriate.


12.05.  Changes; Waiver.  This Agreement may only be amended or compliance with
any term may be waived only upon the approval of a majority vote of
Shares.  Notwithstanding the foregoing, this Agreement may not be amended nor
shall compliance with any term by waived with respect to the rights, preferences
and priorities of any Stockholder without the written consent of such
Stockholder, unless such amendment or waiver applies to all Stockholders in the
same class as such Stockholder in such fashion.  No waiver of any provision of
this Agreement shall be valid unless in writing.  The Company shall provide
prompt notice of any amendment hereto or waiver hereunder to any Stockholder who
has not consented in writing to such amendment or waiver.  The failure of any
party at any time to insist upon strict performance of any condition, promise,
agreement, or understanding set forth herein shall not be construed as a waiver
or relinquishment of the right to insist upon strict performance of the same or
any other condition, promise, agreement, or understanding at a future time.
 
 
14

--------------------------------------------------------------------------------

 
 
12.06.  Entire Agreement.  This Agreement sets forth all of the promises,
agreements, conditions, understandings, warranties, and representations among
the parties hereto with respect to the shares of Stock owned by the Stockholders
and any other matters set forth herein, and there are no promises, agreements,
conditions, understandings, warranties, or representations, oral or written,
express or implied, among them with respect to such Shares or such other matters
except as set forth herein.  Any and all prior agreements among the parties
hereto with respect to the Shares are hereby revoked.  This Agreement is, and is
intended by the parties to be, an integration of any and all prior agreements or
understandings, oral or written, with respect to the Shares.


12.07.  Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of New York without regard to the
principles of conflicts of law thereof that might cause the law of another
jurisdiction to apply.  The parties shall be subject to the exclusive
jurisdiction of the state and federal courts of the State of New York.


12.08.  Headings.  The headings, subheadings, and other captions in this
Agreement are for convenience and reference only and shall not be used in
interpreting, construing, or enforcing any of the provisions of this Agreement.


12.09.  Termination of Agreement.  This Agreement shall be effective as of the
date first hereinabove set forth and shall not apply to and terminate at such
time as (a) the Stockholders shall sell all of their shares of Stock to the
Company pursuant to any provision of this Agreement or otherwise; (b) there is a
public offering and sale of securities of the Company to the public; or (c) the
Company becomes subject to the periodic reporting requirements of Section 12(q)
or 15(d) of the Securities Exchange Act of 1934.  Notwithstanding the foregoing,
certain sections of this Agreement may terminate prior to the aforesaid
termination if those sections so provide.


12.10.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Signatures and
counterparts may be delivered via facsimile, electronic mail (including pdf) or
other transmission method and any counterpart so delivered shall be deemed to
have been duly and validly delivered and be valid and effective for all
purposes.


12.11.  Role of Drafters.  Each party to this Agreement has had sufficient
opportunity to review this Agreement with their counsel and comment upon and
contribute to the content hereof.  Accordingly, each party agrees that this
Agreement shall not be construed for or against a party on account of any
party's or counsel's role or contribution in or to the drafting of this
Agreement.


 
15

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officers, and each Stockholder has executed this Agreement under
seal, all as of the day and year first above written.


Company:


DraftDay Gaming Group, Inc.






By:  /s/ John Small
Name: John Small
Its: Chief Financial Officer




Stockholders:


Each Stockholder executes this Agreement by virtue of and upon execution and
delivery to the Company of the Joinder Page in the form attached hereto as
Exhibit B.
 
 
 
 
 
16

--------------------------------------------------------------------------------